DETAILED ACTION
Applicants’ arguments, filed 16 July 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
For the purposes of examination under prior art, claim 1, part (b), is understood to require either one of the following. Either:
(a) No stator screen; or
(b) A stator screen with larger (>3 mm2) openings; or
(c) A shear frequency of less than 1,000,000 interactions per minute.
With regard to claim 16, the claim is understood to require all of elements (i)-(v).
With regard to claim 17, the claim is understood to require all of elements (i)-(v) and one element between (vi) and (xi).


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagar et al. (US 2011/0206746 A1) in view of Wason (US Patent 3,960,586).


(a) continuously feeding an acidulating agent and an alkali metal silicate into a loop reaction zone comprising a stream of liquid medium; wherein at least a portion of the acidulating agent and the alkali metal silicate react to form a silica product in the liquid medium of the loop reaction zone; 
(b) continuously recirculating the liquid medium through the loop reaction zone; and 
(c) continuously discharging from the loop reaction zone a portion of the liquid medium comprising the silica product. Silica products and dentifrice compositions comprising the silica products are also disclosed.

Hagar also teaches a continuous loop reactor, as of Hagar, figure 1, reproduced below.

    PNG
    media_image1.png
    386
    615
    media_image1.png
    Greyscale

As to claim 1, part (b) of claim 1 requires that the loop reaction zone does not comprise a stator screen. Hagar teaches an example in which the loop reaction zone lacks such a stator screen. See Hagar, paragraph 0107, Sample 2N, which teaches that the stator has been removed.
prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 1, the claim requires particles with a d50 median diameter between about 8.8 µm and about 20 µm. Hagar teaches dry particle sizes of 3-15 µm, as of Hagar, paragraph 0058. This overlaps with the claimed size range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
Hagar does not teach the required pack density.
Wason is drawn to precipitated siliceous pigments, as of Wason, title and abstract. Although Wason teaches the word “siliceous,” said pigments appear to comprise silica, as of Wason, last sentence in abstract. Additionally, although Wason teaches the word “pigments”, Wason also teaches use of the silicas as polishing agents for dentifrices, as of Wason, column 2 lines 40-45. Wason teaches that the silicas have a high pack density in excess of 25 pounds per cubic foot, as of Wason, column 10 lines 15-20.
Wason does not teach the recited method.

As to claim 1, Wason teaches a pack density in in excess of 25 pounds per cubic foot, as of Wason, column 10 lines 15-20. This does not read on the claimed range of from 52.0 to 65 pounds per cubic foot, but does overlap with said range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). Even if, purely en arguendo, the rationale of MPEP 2144.05(I) is not applicable, the examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of silica with a pack density of 25 pounds per cubic foot or greater for use in dental applications such as dental abrasives or polishing is taught by Wason. As such, the skilled artisan would have been motivated to have optimized the pack density to have been in the claimed range to have predictably polished teeth or acted as an abrasive with a reasonable expectation of success.

As to claim 3, Hagar teaches a continuous loop of reactor pipes, as of figure 1, reproduced above.
As to claim 4, Hagar teaches that the alkali metal silicate and acidulating agent are introduced at different points in the loop reactor, as of paragraph 0038. Hagar teaches sodium silicate as the alkali metal silicate, as of paragraph 0033. Hagar teaches hydrochloric, sulfuric, or nitric acid, as of paragraph 0031. Hagar teaches a 6 to 35% by weight, and more preferably a 10 to 17% by weight solution of sulfuric acid as acidulating agent can be fed into the loop reaction zone; this overlaps with the claimed requirement of 17.1% or more of mineral acid. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 5, Hagar teaches a pH of 6 to 10 at the end of paragraph 0029.
As to claim 6, Hagar teaches continuously adding acidulating agent and/or alkali metal silicate into the loop reaction zone as a portion of the liquid medium is volumetrically displaced by the volume of acidulating agent and/or alkali metal silicate that is being added, as of Hagar, paragraph 0037, end of paragraph. This, along with the loop reactor of figure 1, is understood to read on the claim requirements.
As to claim 7, Hagar teaches recirculating the components through the loop reactor at 78 L/min, as of paragraph 0119.
                        
                            
                                
                                    
                                        
                                            78
                                             
                                            L
                                        
                                        
                                            1
                                             
                                            m
                                            i
                                            n
                                            u
                                            t
                                            e
                                        
                                    
                                
                            
                            ×
                            
                                
                                    
                                        
                                            1
                                             
                                            m
                                            i
                                            x
                                            t
                                            u
                                            r
                                            e
                                        
                                        
                                            15.5
                                             
                                            L
                                        
                                    
                                
                            
                            =
                            5.08
                        
                    . This indicates that the mixture is being recirculated 5.08 times per minute, which is 508%, which is within the requirement of 50% to 1000% per minute.
As to claim 9, the mixture is being recirculated multiple times per minute. See the rejection of claim 8 above. The reaction appears to go for 40 minutes, as of Hagar, paragraph 0119. As such, the skilled artisan would have expected that 100% of the mixture has been recirculated.
As to claim 10, Hagar teaches a temperature of 95 degrees Celsius in paragraph 0125.
As to claim 11, Hagar teaches filtering, washing, and adjusting pH if necessary, as of paragraph 0077, first sentence of paragraph. Hagar teaches drying in paragraph 0040.
As to claim 12, Hagar teaches the following
As to claim 12(i), Hagar teaches a median (D50) diameter of 3-10 µm, as of claim 14 of Hagar. This overlaps with the claimed subject matter of an 8-15 µm diameter. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 12(ii), Hagar provides teachings regarding the span of the particle size, but calculates it differently than it is calculated in the instant claims. See paragraph 0062, 0115, and Table 6 of Hagar. Hagar refers to these values as coefficient of 

    PNG
    media_image2.png
    205
    352
    media_image2.png
    Greyscale

Based upon the values obtained by Hagar, the skilled artisan would have been motivated to have treated the composition of Hagar to increase particle size uniformity to have been in the claimed range, if the composition of Hagar were not in that range already. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a precipitated silica particle made by combining an acid with sodium silicate in a loop reactor and having an RDA value are taught by the prior art. (As best understood by the examiner, the abbreviation “RDA” stands for either radioactive dentin abrasion or relative dentin abrasion; regardless, a higher RDA results in a higher abrasiveness). As such, it would not have been prima facie obvious for the skilled artisan to have discovered the recited span by routine experimentation.
As to claim 12(iii), Hagar teaches RDA of at least 100 in paragraph 0095. Hagar teaches RDA in a range of 105-221, as of page 14, right column, Table 1 of Hagar, as 
As to claim 12(iv), Hagar teaches a sphericity (S80) factor of greater than 0.9, as of Hagar, paragraph 0004.
As to claim 13, Hagar teaches silica particles prepared by the method of Hagar. As to part (i) of claim 13, Hagar teaches a median (D50) diameter of 3-10 µm, as of claim 14 of Hagar. This overlaps with the claimed subject matter of an 8-15 µm diameter. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). 
As to part (ii) of claim 13, which recites a specific range of values of                          
                            
                                
                                    d
                                    90
                                    -
                                    d
                                    10
                                
                                
                                    d
                                    50
                                
                            
                        
                    , Hagar appears to be silent to this particular measurement. Nevertheless, Hagar teaches the following in paragraph 0062, which is reproduced below.

    PNG
    media_image3.png
    322
    458
    media_image3.png
    Greyscale

Hagar also teaches the following, as of page 12, Table 6, reproduced below.

    PNG
    media_image4.png
    235
    405
    media_image4.png
    Greyscale

As such, Hagar appears to measure particle size distribution using different parameters as compared with the parameters recited by the instant claims. Nevertheless, the teachings of Hagar indicate that the composition of Hagar has a narrow particle size distribution. As such, the skilled artisan would have expected that the composition of Hagar would have comprised the required particle size distribution. 
Additionally with regard to claim 13, the examiner notes that product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). In this case, the product of claim 13 appears to be prima facie obvious over the product of the prior art for the reasons set forth above. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II).
Additionally with regard to claim 13, even if, purely en arguendo, the particles of Hagar do not have the required value of                          
                            
                                
                                    d
                                    90
                                    -
                                    d
                                    10
                                
                                
                                    d
                                    50
                                
                            
                        
                    , the skilled artisan would have been motivated to have optimized the silica of Hagar to have had the required value of                          
                            
                                
                                    d
                                    90
                                    -
                                    d
                                    10
                                
                                
                                    d
                                    50
                                
                            
                        
                    , e.g. by filtration of the particles in order to remove particles with a size outside the desired range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
As to claim 14, Hagar is drawn to precipitated silica, as of paragraph 0001 of Hagar.
As to claim 15, Hagar is drawn to amorphous silica, as of paragraph 0001 of Hagar.
As to claim 16, this claim appears to require the same limitations as claim 12, with the exception of the additional pack density requirement. As such, this claim is rejected for essentially the same reason that claim 12 is rejected and because of the teachings of Wason regarding pack density.
As to claim 17, Hagar teaches the following.
As to claim 17(i), this is rejected for the same reason as claim 12(i).
As to claim 17(ii), this is rejected for the same reason as claim 12(ii).
As to claim 17(iii), this is rejected for the same reason as claim 12(iii).
As to claim 17(iv), Hagar teaches a sphericity (S80) factor of greater than 0.9, as of Hagar, paragraph 0004. This is understood to overlap with the claimed requirements.
As to claim 17(v), the teachings of Wason are understood to render the required pack density prima facie obvious; see the above rejection of claim 1.
2/g, as of paragraph 0067 of Hagar. This overlaps with the claimed range, resulting in a prima facie case of obviousness.
As to claim 17(viii), Hagar teaches an oil absorption value of from 30 to 80 cc/100 g, as of claim 26 of Hagar. This is within the claimed range.
As to claim 17(ix), Hagar teaches a Brass Einlehner Abrasion value of less than 8.0 mg lost/100,000 revolutions, as of claim 12 of Hagar. This overlaps with the claimed values.
As to claim 17(x), Hagar teaches precipitated silica in paragraph 0001.
As to claim 17(xi), Hagar teaches amorphous silica in paragraph 0001.
As to claims 18-19, Hagar teaches a dentifrice composition, as of the abstract of Hagar.
As to claim 20, Hagar indicates that the silica particles of Hagar are 5% to 50% by weight, as of paragraph 0006 of Hagar.
As to claim 21, Hagar teaches a humectant, binder, or flavoring, as of paragraph 0078.


Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius et al. (US 2006/0140878 A1) in view of Wason (US Patent 3,960,586).
Cornelius et al. (hereafter referred to as Cornelius) is drawn to silica particles, as of Cornelius, title and abstract. Particles have the following characteristics, as of Cornelius, page 5, Table 2, reproduced below.

    PNG
    media_image5.png
    344
    415
    media_image5.png
    Greyscale

As to claim 13(i), the claim requires a median particle size from about 8.8 to about 15 µm. For the purposes of this rejection, the examiner understands that the sizes of 8.1 and 8.0 µm are not in that range. Nevertheless, elsewhere in the reference, Cornelius teaches particles sized from 5-15 µm, as of Cornelius, paragraph 0022. This overlaps with the claimed size range. This overlaps with the claimed size range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 13(ii), the claim requires a ratio of                         
                            
                                
                                    D
                                    90
                                    -
                                    D
                                    10
                                
                                
                                    D
                                    50
                                
                            
                        
                     to be in a specific range of 1.1 to 2. Cornelius teaches this ratio, which is referred to as a span, as of Cornelius, paragraph 0013. The spans of examples 1 and 2 of Cornelius are within the claimed range.

Cornelius does not teach the required pack density.
Wason is drawn to precipitated siliceous pigments, as of Wason, title and abstract. Although Wason teaches the word “siliceous,” said pigments appear to comprise silica, as of Wason, last sentence in abstract. Additionally, although Wason teaches the word “pigments”, Wason also teaches use of the silicas as polishing agents for dentifrices, as of Wason, column 2 lines 40-45. Wason teaches that the silicas have a high pack density in excess of 25 pounds per cubic foot, as of Wason, column 10 lines 15-20.
Wason does not teach the recited method.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the pack density of the silica of Cornelius to have been in the range of 25 pounds per cubic foot or greater, as taught by Wason. Cornelius is drawn to silica 
As to claim 13, Wason teaches a pack density in in excess of 25 pounds per cubic foot, as of Wason, column 10 lines 15-20. This does not read on the claimed range of from 52.0 to 65 pounds per cubic foot, but does overlap with said range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). Even if, purely en arguendo, the rationale of MPEP 2144.05(I) is not applicable, the examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of silica with a pack density of 25 pounds per cubic foot or greater for use in dental applications such as dental abrasives or polishing is taught by Wason. As such, the skilled artisan would have been motivated to have optimized the pack density to have been in the claimed range to have predictably polished teeth or acted as an abrasive with a reasonable expectation of success.
As to claim 14, the composition of Cornelius is precipitated silica, as of the abstract of Cornelius.

Withdrawn Rejections: The rejection of claims 16-21 over Cornelius has been withdrawn. Cornelius requires a sphericity factor (S80) of greater than or equal to about 0.9 in claim 16 and 0.92 in claim 17. This is not taught by Cornelius.
In contract to the position taken in the prior office action, the examiner takes the position that there is no case to be made that the skilled artisan would have expected that the composition of Cornelius would have inherently had the required sphericity. According to MPEP 2112(V), once a reference teaching a composition appearing to be substantially identical to the claimed invention is made the basis of a rejection, and the examiner provides evidence or reasoning in support of inherency or tending to show inherency, the burden of production shifts to the applicant. However, in view of the claim amendments, the composition of Cornelius can no longer be considered substantially identical, even when neglecting the issue of sphericity. This is because Cornelius does not teach the required pack density. The fact that a certain result or characteristic (e.g. a sphericity (S80) in the claimed numerical range) may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV).


Response to Arguments
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 16 July 2021 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s response, page 6, applicant argues that both Hagar and Cornelius fail to teach the required pack density. This is not persuasive to overcome the currently applied rejection because the teachings of Wason render the required pack density prima facie obvious.
In applicant’s response, pages 6-7, applicant makes the following arguments, which are reproduced below.

Table I of the present invention shows a 52.0-55.1 lb/ft3 range of pack densities of Examples 4A-7A that are produced from the inventive process using low shear conditions in which the stator screen is removed. The pack density in a range from 52.0 to about 65 lb/ft3 required by claims 1 and 16 further distinguishes Examples 4A-7A from the 46.8 lb/ft3 pack density of Example 3A, which sample was produced with similar reaction conditions but without a stator screen. Furthermore, the pack densities of claims 1 and 16 would not be expected to result from the processes of Hagar et al. and Cornelius et al., as those processes are distinguished from that of claim 1.

This argument is not understood by the examiner. As best understood by the examiner, applicant appears to be arguing that Example 3A, which lacks a stator screen, results in pack densities of 46.8 lb/ft3 which is outside the claimed range. However, this argument does not appear to be applicable to the claimed invention because the claimed method occurs in the absence of a stator screen. Regardless, a review of the instant specification appears to indicate that Example 3A was conducted under a normal rotor/stator configuration, as of the instant specification on page 13 lines 
Applicant further argues that the pack densities of claims 1 and 16 would not be expected to result from the processes of Hagar and Cornelius as those processes differ from that of claim 1. This is not persuasive. As an initial matter, while Hagar and Cornelius are silent as to the pack density, there is no evidence that the pack density of Hagar and Cornelius is outside the claimed range as the pack density does not appear to have been measured by either reference.
The examiner further notes that Hagar teaches the following, as of Table 1, page 19, reproduced below.

    PNG
    media_image6.png
    283
    887
    media_image6.png
    Greyscale

In this table, Example 8A has the second lowest pack density of all the pack densities measured, and its pack density of 42.6 lb/ft3 is well below the claimed invention of 52.0 to 65 lb/ft3. The composition of Example 8A was made by the following method, as of the instant specification on page 15, relevant text reproduced below.

    PNG
    media_image7.png
    333
    669
    media_image7.png
    Greyscale

This example appears to have been made by a method that lacks a stator screen and uses alkali metal silicate and acid concentrations in the claimed range. As such, the method of Example 8A appears to comprise all of the elements of instant claim 1 with the exception of the required pack density. As best understood by the examiner, the disclosure of Example 8A appears to show that there is no correlation between conducting the process of producing silica particles according to the claimed method steps and achieving a pack density within the claimed range. This rebuts applicant’s arguments that the claimed method would have necessarily resulted in the required pack density, and that alterations to such a method would have necessarily resulted in a pack density outside the claimed range.

Additional Cited Reference
As an additional relevant reference, the examiner cites Fultz (WO 1990/05113 A1). Fultz is drawn to precipitated silica for use as a dental abrasive, as of Fultz, title and abstract. The silica of Fultz has a pack density of 0.24-0.55 g/mL, as of Fultz, page 3, which is lower than the pack density recited by the instant claims. As such, no rejection over Fultz has been written.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612